Citation Nr: 1409983	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  05-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 2, 2003 for the award of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945 and from May 1948 to March 1952.  The Veteran died in December 1982, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The September 2004 rating decision, in pertinent part, granted service connection for the cause of the Veteran's death for purposes of the appellant receiving DIC benefits, effective December 2, 2003.  In October 2004, the appellant filed a Notice of Disagreement with the effective date assigned for the DIC benefits.  The RO furnished the appellant a Statement of the Case in December 2004, and the appellant filed a Substantive Appeal (VA Form 9) in January 2005.

In March 2006, the appellant testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In May 2006, March 2007, and December 2007, the Board remanded this claim for additional development.  

The Board notes that the appellant had also filed a claim for clear and unmistakable error (CUE) with regard to a November 1983 rating decision that denied service connection for the cause of the Veteran's death.  The appellant's CUE claim was denied in a May 2006 rating decision, and the appellant filed a Notice of Disagreement in November 2006.  However, although the RO furnished the appellant with Statements of the Case in both August 2007 and February 2008, the appellant did not timely perfect an appeal with respect to this issue, and therefore, this issue is not presently before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for the cause of the Veteran's death was filed at the RO on November 14, 1983.  That claim was denied in a November 1983 rating decision.  

2.  In December 1983, the appellant filed a timely Notice of Disagreement with respect to the November 1983 denial of service connection for the cause of the Veteran's death, but she did not timely perfect an appeal with respect to that decision.  In October 2004, the appellant filed a claim for revision of the November 1983 denial of service connection for the cause of the Veteran's death based upon CUE.  Following a May 2006 rating decision that denied the appellant's CUE claim, she filed a timely Notice of Disagreement in November 2006, but did not timely perfect an appeal regarding her CUE claim.  Therefore, the November 1983 rating decision denying service connection for the cause of the Veteran's death became final.

3.  The appellant filed to reopen her previously denied claim for service connection for the cause of the Veteran's death on December 2, 2003.  Service connection for the cause of the Veteran's death subsequently was granted, effective December 2, 2003.

4.  There was no informal or formal claim, or written intent to file a claim, for service connection for the cause of the Veteran's death dated after the November 1983 denial and prior to the December 2, 2003 claim.   


CONCLUSION OF LAW

The criteria for an effective date earlier than December 2, 2003 for the award of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

With respect to the claim for an earlier effective date for the grant of service connection for the cause of the Veteran's death, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical reports, and the appellant's statements.  VA did not provide the appellant with an examination in connection with the earlier effective date claim.  However, this issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2013).  

Moreover, with respect to the appellant's March 2006 Board hearing before the undersigned Veterans Law Judge (VLJ), the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim and volunteered the Veteran's treatment history.  Additionally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included adjudicating the appellant's CUE claim in the first instance and issuing a Statement of the Case with regards to the appellant's CUE claim.  The appellant's claim for an earlier effective date was remanded because it was inextricably intertwined with her CUE claim.  In response, the RO/AMC adjudicated the appellant's CUE claim in May 2006 and issued two Statements of the Case regarding the issue of CUE in August 2007 and February 2008.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by VA must be filed in order for VA benefits to be paid.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.160 (2013). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2)  (2013).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2013); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The appellant filed her initial claim for service connection for the cause of the Veteran's death on November 14, 1983, within one year after his death in December 1982.  The effective date for the grant of service connection based on an original claim for service-connected death after separation is the date of receipt of the claim or the first day of the month in which the veteran's death occurred if the claim is received within one year after the veteran's death.  38 C.F.R. § 3.400(c)(2) (2013).

During the Veteran's lifetime, service connection was awarded for pulmonary tuberculosis.  The Veteran's death certificate listed his cause of death as cardiopulmonary arrest due to chronic obstructive lung disease.  At the time of the appellant's original claim in November 1983, VA medical reports dated from April 1952 to July 1953 show that the Veteran was hospitalized on several occasions for his pulmonary tuberculosis.  However, the July 1953 discharge report reveals that although the Veteran's chronic pulmonary tuberculosis was moderately advanced, it had been arrested.  The appellant's original claim for service connection for the cause of the Veteran's death was therefore denied in a November 1983 rating decision because there was no evidence that the Veteran's service-connected arrested tuberculosis substantially or materially contributed to the cause of his death.  The RO noted that after the Veteran's tuberculosis was determined to be arrested in July 1953, there was no evidence of reoccurrence or increase in severity of the Veteran's service-connected pulmonary tuberculosis during the remainder of his lifetime.  

The appellant was notified of the November 1983 denial and filed a timely Notice of Disagreement in December 1983.  However, following the issuance of a February 1984 Statement of the Case, the appellant did not timely perfect her appeal of the November 1983 rating decision.  Accordingly, unless an exception to finality applies, this decision became final (and, hence, provides no basis for assignment of any subsequently granted claim for service connection for the cause of the Veteran's death).  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  However, the Board notes that if there was CUE in the November 1983 decision, this decision would not be final, and the award of service connection for the cause of the Veteran's death could be made effective from earlier dates.  See 38 C.F.R. § 3.105(a) (2013).  In this case, the Board notes that in October 2004, the appellant did file a claim for CUE with respect to the November 1983 rating decision that denied service connection for the cause of the Veteran's death.  In May 2006, the RO denied the appellant's CUE claim, and she filed a timely Notice of Disagreement in November 2006.  However, following the issuance of Statements of the Case dated in both August 2007 and February 2008, the appellant did not timely perfect an appeal for her CUE claim.  Thus, as the appellant did not timely perfect an appeal to the November 1983 rating decision, nor did she timely perfect an appeal regarding her claim for alleged CUE with respect to the November 1983 rating decision, the November 1983 rating decision is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); 38 C.F.R. § 3.105 (2013).  

The appellant filed a claim to reopen her previously denied claim for service connection for the cause of the Veteran's death on December 2, 2003.  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2013).  Here, the record shows that newly submitted private medical records dated from September 1982 to December 1982 indicate that the Veteran had had a longstanding history of chronic respiratory problems.  His chest x-rays revealed extensive scarring and fibrocalcific changes in the left upper lobe that were consistent with old granulomatous infection.  In a September 1982 private medical report, reactivation tuberculosis was found to be a possibility for the Veteran's significant amount of weight loss in the past 6 months.  Reasonable doubt was resolved in favor of the Veteran that a possible link existed between the Veteran's service-connected pulmonary tuberculosis and his chronic obstructive lung disease, and the RO granted service connection for the cause of the Veteran's death based on the findings in the 1982 private medical records.  Thus, the later date is the date of receipt of the claim to reopen.  Because there was no evidence indicating that the Veteran's service-connected pulmonary tuberculosis substantially or materially contributed to the cause of his death until 1982, which is before the date the appellant's application to reopen her previously denied claim for service connection for the cause of the Veteran's death was received, the only date that can serve as a basis for the award of service connection for the cause of the Veteran's death is the date of receipt of her application to reopen because that is the later date.   

Furthermore, with regard to whether any informal or formal claim, or written intent to file an application to reopen the appellant's previously denied claim for service connection for cause of the Veteran's death, was filed after the November 1983 denial and prior to the December 2, 2003 application to reopen, the Board finds no evidence of there being such a claim.  The Board notes that in June 1984, the appellant's daughter filed a claim for DIC benefits that was subsequently denied in a July 1984 rating decision.  However, this claim was filed solely by the appellant's daughter and not by the appellant herself.  After the November 1983 decision denying the appellant's claim for service connection for the cause of the Veteran's death, it was not until December 2, 2003 that the appellant submitted a statement again alleging entitlement to service connection for the cause of the Veteran's death.  Thus, the Board finds that in this case, the only date that could serve as a basis for the award of service connection for the cause of the Veteran's death is the date of receipt of the appellant's application to reopen her claim for service connection for the cause of the Veteran's death on December 2, 2003.  There is no legal entitlement to an earlier effective date for cause of the Veteran's death.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.


ORDER

An effective date earlier than December 2, 2003 for the grant of service connection for the cause of the Veteran's death for purposes of the appellant receiving DIC benefits is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


